Martin, J.,

delivered the opinion of the court.
The plaintiffs are appellants from a judgment refusing to them a sum of money paid to the owner of the brig Zipporah, which they had insured, and which was lost on a collision with the defendant’s steam-boat, through the ill conduct, want of skill, and mismanagement, as they allege, of the master and crew of the boat. Several questions of law have been raised, neither of which it is necessary we should examine, as we concur in the opinion expressed by the district judge, that the loss of the brig was occasioned by an accident, and does not appear to have resulted from any ill conduct, want of skill, or mismanagement of the persons employed by the defendant, to navigate his boat.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.